Citation Nr: 9921295	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-48 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to August 1976, 
and from February 1979 to November 1980.

This case comes to the Board of Veterans' Appeals (Board) from a 
September 1996 RO decision which denied service connection for a 
psychiatric disorder and bilateral hearing loss.  An RO hearing 
was requested and scheduled, but the veteran's representative 
withdrew this request in January 1997.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a psychiatric 
disorder and bilateral hearing loss.


CONCLUSION OF LAW

The veteran's claims for service connection for a psychiatric 
disorder and bilateral hearing loss are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from July 1976 
to August 1976, and from February 1979 to November 1980.  Service 
personnel records show that his primary occupational specialty 
during his second period of service was that of a security 
specialist. 

Service medical records from the veteran's first period of 
service show that on medical examination performed for enlistment 
purposes in June 1976, his ears and psychiatric system were 
listed as normal.  Audiometric testing revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 25, 15, 15, 10, and 15 respectively, in the right 
ear; and 30, 35, 15, 15, and 15 in the left ear.  Service medical 
records from this period of service are negative for a chronic 
psychiatric disorder or bilateral hearing loss.  The veteran was 
discharged from his first period of service due to a failure to 
meet physical standards for enlistment as a result of a pre-
existing knee disorder.

Service medical records from the veteran's second period of 
service, from February 1979 to November 1980, reveal that on 
medical examination performed for re-enlistment purposes in 
January 1979, his ears and psychiatric system were listed as 
normal.  Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 4,000 
hertz as 15, 5, 5, 5, and 10 respectively, in the right ear; and 
15, 10, 5, 5, and 5 in the left ear. 

Treatment records dated in December 1979 reflect that the veteran 
reported that he had not slept in 72 hours and had ringing in his 
ears.  He was initially diagnosed with labyrinthitis, and on 
follow-up approximately one week later in December 1979, the 
veteran reported sleep impairment and ringing in his ears, and 
reported increased stress as his wife was having surgery.  The 
examiner noted that an examination of the ears was negative.  The 
examiner noted that audiometric testing showed pure tone decibel 
thresholds from 5 to 10 at all frequencies.  The diagnostic 
assessment was situational anxiety.

A March 1980 treatment note shows that the veteran underwent a 
psychiatric evaluation at the request of his commanding officer.  
The diagnostic impression was an attitude problem, with no 
current psychiatric disorder.  On medical examination performed 
for separation purposes in October 1980, the veteran's ears and 
psychiatric system were clinically normal.  Audiometric testing 
revealed that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as 20, 20, 20, 15, and 15 
respectively, in the right ear; and 25, 20, 15, 10, and 10 in the 
left ear.  No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included H-1 and S-1 (normal) for 
hearing and the psychiatric system, respectively.  In a report of 
medical history completed in conjunction with the separation 
medical examination in October 1980, the veteran denied a history 
of nervous trouble, and reported that he had frequent trouble 
sleeping.  The veteran was separated from service in November 
1980 by reason of unsuitability, due to apathy and a defective 
attitude.  Service medical records from the veteran's second 
period of service are negative for a chronic psychiatric disorder 
and bilateral hearing loss.

Post-service medical records are negative for a psychiatric 
disorder until 1994.  VA medical records dated from June 1994 to 
July 1994 reflect treatment for psychiatric complaints.  A 
discharge summary shows that the veteran was hospitalized in June 
1994 for complaints of depression with suicidal tendencies.  He 
reported that he made a suicide attempt in 1982, but did not 
require emergency room treatment at that time, and that he was 
currently upset because he lost his job in 1994.  He reported 
current marital and family problems, and said that this was his 
first psychiatric admission.  On admission, the Axis I diagnoses 
were alcohol abuse, and depressive disorder, not otherwise 
specified.  On discharge, the Axis I diagnosis was adult 
adjustment disorder with depressed mood, and adult antisocial 
activity.  A subsequent discharge summary shows that the veteran 
was hospitalized in July 1994 for similar complaints.  On 
admission, the diagnostic impressions were depression and history 
of substance abuse (cocaine).  The discharge diagnoses were as 
follows:  Axis I:  adult adjustment disorder with depressed 
affect, and Axis II:  personality disorder, not otherwise 
specified.

In June 1994, the veteran submitted claims for service connection 
for a psychiatric disorder and bilateral hearing loss, both of 
which he asserted began in 1980.  He reported treatment for 
hearing loss at Mercy Hospital in 1983 or 1984, and at a VA 
facility in 1993.

By a letter dated in July 1994, the RO requested a copy of 
medical records from Mercy Hospital concerning claimed treatment 
from 1983 to 1984.  Mercy Hospital did not reply to this letter.

At an August 1996 VA psychiatric examination, the veteran 
asserted that he had a psychiatric disorder due to his military 
experience.  The examiner indicated that the overall clinical 
impression was probable alcohol abuse and dependence which was 
probably active at present.  The Axis I diagnosis was rule out 
alcohol abuse and dependence, chronic.  The Axis II diagnosis was 
mixed personality disorder, with heavy antisocial and passive-
aggressive aspects, chronic, severe.  The examiner stated that 
there was no evidence of any psychiatric illness either incurred 
or aggravated in service, and that it was very clear that the 
veteran had a well-rooted and deeply ingrained characterological 
disorder which was manifest throughout his life and which was the 
basis for his difficulties in service.  He said that the veteran 
was an opportunist, avoided responsibility for many of the 
difficulties in his life, and constantly saw himself as a victim.  
He opined that the veteran's military service did not cause his 
psychiatric problems.

At an August 1996 VA examination, audiometric testing was 
performed, revealing that pure tone decibel thresholds were 
recorded at 500, 1,000, 2,000, 3,000 and 4,000 hertz as 25, 25, 
25, 30, and 30 respectively, in the right ear; and 25, 25, 25, 
40, and 40 in the left ear.  His speech discrimination was 100 
percent correct in each ear.  The diagnosis was bilateral mild 
sensorineural impairment at high frequencies, with excellent 
speech discrimination.

VA medical records dated in September 1996 are negative for 
treatment of a psychiatric disorder or bilateral hearing loss, 
and relate primarily to treatment for cholelithiasis.

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303.

Service incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss and psychoses, if manifest 
to a compensable degree within the year after active service, and 
if the veteran served for 90 days or more.  38 U.S.C.A. §§  1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hence, such 
presumptions are inapplicable to the veteran's first period of 
service as he served on active duty for less than 90 days.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran claims service connection for a psychiatric disorder 
and bilateral hearing loss which he asserts were incurred during 
military service.   His claims present the threshold question of 
whether he has met his initial burden of submitting evidence to 
show that his claims are well grounded, meaning plausible.  If he 
has not presented evidence that his claims are well grounded, 
there is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well grounded, 
they must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, it 
must be supported by competent evidence of a current disability 
(medical evidence of a diagnosis), competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 Vet. App. 
91 (1993).

With regard to the claim for service connection for a psychiatric 
disorder, the service medical records are negative for a 
diagnosis of a chronic psychiatric disorder; there is no evidence 
of a psychosis within the year after the veteran's 1980 service 
discharge (for a presumption of service incurrence); and there is 
no evidence of any psychiatric disorder until many years after 
service.  The first post-service evidence of a psychiatric 
disorder is dated in 1994, when the veteran was hospitalized and 
diagnosed with adult adjustment disorder with depressed mood, 
adult antisocial activity, and a personality disorder.  At a 1996 
VA examination, the examiner diagnosed rule out alcohol abuse and 
dependence, and mixed personality disorder, with heavy antisocial 
and passive-aggressive aspects.  He specifically opined that the 
veteran's current psychiatric problems were not related to 
military service.

The Board notes that a personality disorder is not a disability 
for VA compensation purposes, and provides no basis for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 
3 Vet. App. 439 (1992).  Moreover, service connection is legally 
prohibited for the veteran's substance abuse.  38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. § 3.301.  While there is medical evidence 
of an acquired psychiatric disorder many years after service, 
there is no medical evidence linking the condition to service 
and, without medical evidence of causality, the claim for service 
connection for a psychiatric disorder is not well grounded.  
Caluza, supra.

As to the claim for service connection for bilateral hearing 
loss, chronic hearing loss is not shown in the service medical 
records; sensorineural hearing loss is not shown in the year 
after the veteran's 1980 service discharge (as required for a 
presumption of service incurrence); and there is no medical 
evidence of hearing loss of either ear until the 1996 VA 
examination.  The results of the 1996 examination indicate that 
the veteran does not currently have a right ear hearing loss 
disability under the standards of 38 C.F.R. § 3.385, although he 
currently has a left ear hearing loss disability under the 
standards of this regulation.  As to the right ear, the claim for 
service connection is not well grounded as there is no current 
disability.  As to both the right and left ears, the claim for 
service connection is not well grounded as there is no medical 
evidence of a nexus between a current disability and service.  
Caluza, supra.

The veteran has asserted that he incurred a psychiatric disorder 
and bilateral hearing loss during his second period of active 
service.  As a layman, he is not competent to render an opinion 
regarding diagnosis or etiology and his statements do not serve 
to make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in recent examinations, that his conditions 
began in service, does not constitute competent medical evidence 
of causality as required for a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).

In the absence of competence medical evidence, as discussed 
above, the claims for service connection are implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, 
supra.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for bilateral hearing loss is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

